DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the invention of group I, claims 1, 2, and 31, in the reply filed on 12/30/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3, 16-18, 59, 75, 94, 97, 100, 103-108 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the SIK2 inhibitors of formula (I)-(V), does not reasonably provide enablement for other SIK2 inhibitors.  The specification does not use the invention commensurate in scope with these claims. In the instant case, the specification fails to disclose sufficient information to one of skilled in the art to practice the full scope of the invention without undue experimentation.  Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing  Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: 
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence of absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art
7) the predictability of the art, and
8) the breadth of the claims.
Applicant fails to set forth the criteria that defines a "SIK 2 inhibitor".  Additionally, Applicant fails to provide information allowing the skilled artisan to ascertain these compounds without undue experimentation.  In the instant case, only a limited number of "SIK 2 inhibitor" examples are set forth, thereby failing to provide sufficient working examples.  It is noted that these examples are neither exhaustive, nor define the class of compounds required.  The pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  The instant claims are so broad that they read on all "SIK 2 inhibitor(s)", necessitating an exhaustive search for the embodiments suitable to practice the claimed invention. With any sufficient guidance, any compounds known to man can be a candidate compound for practicing the instant invention. .

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The instant specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
Ex parte Forman (230 USPQ 546, BdPatApp & Int.) and In re Wands (858 F.2d 731, 8 USPQ2d 1400, 1404, Fed. Cir. 1988) provide several factors in determining whether the specification of an application allows the skilled artisan to practice the invention without undue experimentation.  Having said factors in mind, the instant specification fails to reasonably provide enablement for methods of preventing the claimed condition.   Specifically, the recitation of “preventing osteoporosis” in the instant claim 2, direct the claims to methods of preventing a pathological condition. However, the specification fails to properly enable such method.
In the instant case, the burden of enabling for preventing osteoporosis formation requires appropriate screening testing, subsequent data compilation, and finally appropriate data analysis, to assess and properly enable one skill in the art whether osteoporosis are prevented from formation in a patient. For example, the specification must provide adequate guidance whether osteoporosis can be prevented from forming in a patient or in this case, a mammal, once the composition is administered to a subject susceptible to develop osteoporosis. 

In this case, there is no teachings for screening methods identifying susceptible subjects nor is there any direct evidence of efficacy establishing a preventative property associated with the claimed composition. Furthermore, the state of the prior art concerning methods of preventing osteoporosis formation is not well described, nor does it provide for any absolute prevention.  Accordingly, undue experimentation is necessary to determine screening and testing protocols to demonstrate the efficacy of the presently claimed invention.   
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The various recitations of “substituted or unsubstitiuted …” throughout claim 31 renders the claim indefinite because it is unclear what is being substituted to the recited moieties. The instant specification does not a set of substituents that is permissible to be attached to the compounds. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN MING R HUI/Primary Examiner, Art Unit 1627